Citation Nr: 0916682	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, assigned a 20 percent evaluation 
prior to November 15, 2005.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, assigned a 10 percent evaluation 
as of January 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969; October 1969 to October 1975; and December 
1978 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which denied the Veteran's claim for an 
increased rating.  Subsequently, he underwent surgery, and in 
March 2006, his rating was increased to 20 percent effective 
April 20, 2004 (the effective date of service connection), 
followed by a temporary total rating effective November 15, 
2005; with reinstatement of the 10 percent rating effective 
January 1, 2006.  A grant of less than the maximum available 
rating does not terminate the appeal, unless the veteran 
expressly states he is satisfied with the assigned rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal 
has been separated into two issues, reflecting the ratings 
assigned before and after the surgery and convalescence.  The 
Veteran failed to report for a Travel Board hearing scheduled 
in February 2008.


FINDINGS OF FACT

1.  Prior to November 15, 2005, the Veteran's left knee 
disability was manifested by noncompensable painful motion 
and chondromalacia patella.

2.  Beginning January 1, 2006, the Veteran's left knee 
disability is manifested by painful motion, and subjective 
complaints of locking and buckling.  


CONCLUSIONS OF LAW

1.  Prior to November 15, 2005, the criteria for a rating in 
excess of 20 percent for a left knee condition were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2008).  

2.  Effective January 1, 2006, the criteria for an evaluation 
of no more than 20 percent for the Veteran's left knee 
condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in a letter dated in October 2004, the veteran 
was informed that in order for an increased rating, evidence 
must show his condition had become worse, which could be 
shown by medical evidence or other evidence showing 
persistence or recurrent symptoms of disabilities.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence.  In March 2006, he was 
told that a disability rating will be determined under the 
rating schedule, with ratings ranging from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  The notice 
also provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, Social 
Security Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.  
Specific rating criteria were included in the March 2006 
statement of the case.    

As to the duty to assist, the veteran's VA and service 
treatment records have been obtained.  VA examinations have 
been conducted.  He has provided numerous written statements 
regarding how his condition affects him.  He has not 
identified any other potential sources of relevant 
information or evidence.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that he suffers from constant, severe 
pain in his left knee.  He states that he does not have any 
cartilage in his knee, and the bone moving against bone is 
very painful.  He states that his knee buckles and locks 
periodically.  These symptoms cause him difficulties in his 
work and home life, and he feels a higher rating is 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service treatment records show that the Veteran had a 
dislocated left patella in service.  A VA examination in July 
2004 concluded that the Veteran had degenerative arthritis of 
the left knee with questionable instability, at least as 
likely as not related to the in-service injury.  Accordingly, 
service connection was granted, with a 10 percent rating 
assigned effective April 20, 2004, the date his claim was 
received.  In September 2004, he filed a claim for an 
increased rating.

Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  In this case, staged ratings were assigned 
by the RO, with a 20 percent rating assigned for the period 
before the Veteran's November 15, 2005, knee surgery; a 
temporary total rating based on convalescence assigned for 
the period from November 15 to December 31, 2005; and a 10 
percent rating assigned effective January 1, 2006.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Limitation of motion and instability of the knee 
may be rated separately under Diagnostic Codes 5260 and 5257.  
See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-
97, 62 Fed.Reg. 63604 (1997).  When evaluating the symptoms 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 regarding the effects of functional loss due 
to pain do not apply, as that diagnostic code is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  
Stedman's Medical Dictionary, 296 (27th ed., 2000).  

A.  Prior to November 15, 2005

The evidence shows that the Veteran received VA treatment on 
numerous occasions from March to August 2004 for his left 
knee complaints.  Although X-rays in March 2004 did not show 
degenerative changes, magnetic resonance imaging (MRI) scan 
in June 2004 reportedly showed degenerative changes.  
However, an orthopedic consult in July 2004 concluded that 
the MRI was normal.  This physician, Dr. H., found that all 
findings on examination were normal as well.  Range of motion 
was from 0 degrees of flexion to 135 degrees of flexion.  

Later that month, a VA examination disclosed range of motion 
at that time was from 0 degrees of extension to 85 degrees of 
flexion, with complaints of pain throughout.  In addition, 
the examiner found some laxity of the medial collateral 
ligaments.  The examiner stated that the X-rays disclosed 
degenerative changes.  

However, Dr. H. again evaluated the Veteran in August 2004; 
he described the March 2004 X-rays as normal.  Further, on 
examination, there were no abnormal findings; there was no 
limitation of motion, and ligaments were normal.  The 
diagnosis was arthralgia.  

After August 2004, the Veteran was next seen at the VA 
concerning his left knee in July 2005.  At that time, he 
complained of recurrent locking for the past two months.  
Examination was normal, and the physician was unable to 
determine the cause of the locking. However, in August 2005 
Dr. H. noted that the Veteran had increased pain on 
McMurray's test, and referred him for evaluation for surgery.  

In the meantime, a September 2005 VA examination noted range 
of motion from 0 to 80 degrees, but the examiner observed 
that the Veteran was able to flex to 100 degrees to tie his 
shoes when the examination was finished.  She also found that 
there was no increased pain, fatigue, or lack of endurance 
with repetitive movements.  In addition, the examiner 
commented that the Veteran did not exhibit non-verbal indicia 
of pain that would be expected by the degree of pain he 
described.  

On the orthopedic consult for surgery, in October 2005, the 
doctor felt that the Veteran' knee brace was poorly fitting, 
and recommended adjusting the brace and physical therapy, 
rather than surgery at that time.  However, the Veteran 
disagreed with that assessment and sought a second opinion.  
He was referred to another orthopedist, Dr. D., at a 
different VA facility.  On examination, the left knee had no 
effusion, ligaments were stable, and there was full range of 
motion.  MRI was equivocal for an anterior lateral meniscal 
problem, and was otherwise normal.  X-rays were normal 
without degenerative changes.  However, Dr. D. also noted 
that the Veteran was limping badly and really in a lot of 
distress, and reported  intermittent locking of the knee.  He 
recommended that arthroscopic surgery be performed to rule 
out meniscal tear.  

The surgery, in November 2005, disclosed that the lateral 
meniscus, medial meniscus, and anterior cruciate ligament 
were intact.  The major pathology was in the medial 
compartment, where there was a chondral defect of the medial 
femoral condyle, which was debrided.  The microfracture awl 
was use to stimulate a little bit of healing for 
fibrocartilage regeneration.  In addition the Veteran had 
Grade II chondromalacia patella throughout the central 
portion of the patella.  

As can be seen, until the surgery, there was some difference 
of opinion among the physicians who evaluated and treated the 
Veteran during this period, regarding the nature and extent 
of his symptoms.  The RO resolved this by evaluating all of 
his symptoms as arthritis, and assigning a 20 percent rating.  
In view of the chondromalacia patella and chondral defect 
demonstrated by the surgery, for which there is no diagnostic 
code, the Board finds this to be reasonable, and agrees that 
a 20 percent rating is the most appropriate rating for the 
Veteran's symptoms during this time.  In this regard, most of 
the physicians' and X-ray reports have concluded that he did 
not have degenerative changes, and the surgery disclosed that 
he did not, in fact, have any meniscal tears.  He was thought 
to have mild laxity on only one occasion, in July 2004; the 
remainder of the examinations and evaluations showed there to 
be no instability.  Range of motion during this period was 
nearly always normal, with the exceptions of the VA 
examinations in July 2004 and September 2005, which found 
range of flexion of 85 degrees and 80 degrees, respectively 
(although the latter examiner observed the Veteran flexing to 
about 100 degrees to tie his shoes).  However, he walked with 
a limp, and the orthopedic surgeon in November 2005 felt that 
he was genuinely in distress.  

In view of the questionable existence of arthritis, the range 
of flexion and extension, the lack of instability or 
abnormality of the semilunar cartilage (meniscus), a 
compensable evaluation would not be warranted for a separate 
evaluation for any of the Veteran's symptoms.  His symptoms 
of pain and limping are contemplated by the 20 percent 
rating, and, therefore, a rating in excess of 20 percent 
prior to November 15, 2005, for the Veteran's left knee 
disability is not warranted.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996) (Functional impairment must be supported by 
adequate pathology).  

B.  Beginning January 1, 2006

Beginning January 1, 2006, a 10 percent rating was assigned.  
However, the evidence indicates that the Veteran only 
experienced slight, if any, improvement since the surgery.  
He still complains of constant pain, and that the knee 
buckles and gives way.  

On a VA examination in March 2007, he complained of weakness, 
stiffness, and swelling of the knee.  He described 
instability and giving way, as well as occasional locking.  
He described fatigability and lack of endurance.  His current 
treatment was the use of a metal brace, as he said that he 
had adverse affects with medication.  He stated that he was 
in chronic pain, and that he was going to retire from his job 
because of increasing pain.  The Veteran walked with a 
moderate limp.  The knee was totally normal to inspection.  
Palpation of the knee revealed mild to moderate tenderness to 
rather deep palpation primarily around the patella.  Range of 
flexion was to 90 degrees and extension to 0 degrees.  There 
was some increased pain and decreased mobility as he repeated 
the range of motion.  There was no instability, although 
testing caused increased pain.  McMurray's test was negative.  

In May 2007, an orthopedic consult by Dr. D. noted that the 
Veteran continued to complain of diffuse global left knee 
pain. He noted that X-rays were fairly unremarkable, except 
for diffuse joint space narrowing throughout both of his 
knees.  The Veteran had been nonresponsive to conservative 
treatment, including steroid injections, Synvisc injections, 
and bracing.  He did not have overwhelming pathology in his 
knee.  His knee still moved well and he was ambulating with a 
normal gait.  Although he still had joint discomfort, he was 
not a candidate for arthroplasty at that time.  The VA 
treatment records do not show any treatment after May 2007.

The symptoms after the surgery seem largely commensurate with 
the symptoms present prior to the surgery.  As a result, the 
Board finds that a 20 percent rating should be granted, based 
on arthritis, with painful flexion, taking into account the 
fact that he has increased pain with repetitive motion.  See 
Deluca, supra.

As instability has not been shown, a separate rating based on 
instability is not warranted.  Likewise, although he 
complains of locking, no episode has been shown clinically, 
and he does not have symptomatic removal of semilunar 
cartilage (or meniscus), or dislocated semilunar cartilage, 
required for a rating under diagnostic codes 5258 and 5259.  
No limitation of extension has been shown; thus a separate 
rating is not warranted.

C.  Extraschedular Consideration

The veteran contends that his left knee disability causes him 
significant limitations, and indicated he would retire due to 
knee pain.  In addition, he took approximately six weeks off 
from work in 2004 due to knee pain.  Thus, the Board must 
address the question of whether to refer the case for an 
extraschedular rating.  See Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008); Thun v. Peake, 22 Vet. App. 
111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's left knee disability picture is contemplated by the 
rating schedule, which provides for higher as well as 
separate ratings for knee conditions.  Therefore, the ratings 
are adequate, and referral for extraschedular consideration 
is not required.  In this regard, there are no symptoms 
referable to the left knee noted during the relevant time 
period which were not included in the symptoms supporting the 
assigned rating.  As discussed above, the veteran's symptoms 
do not meet the criteria for a higher and/or separate rating 
during the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  

D.  Conclusion

As discussed above, the Board finds that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 20 percent for his left knee condition prior to November 
15, 2005.  Beginning January 1, 2006, the disability picture 
more closely approximates the criteria for a 20 percent 
rating, and, accordingly, a 20 percent rating is warranted; 
to that extent, the appeal is allowed.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Further, the schedular rating criteria are 
adequate, and there is no evidence suggesting that a higher 
rating was warranted for any identifiable time period during 
the appeal period.  


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the left knee prior to November 15, 2005, is denied.

A rating of no more than 20 percent for degenerative 
arthritis of the left knee, effective January 1, 2006, is 
granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


